Opinion issued January 27, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00909-CV
———————————
IN RE The Cadle Company, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, The Cadle Company, sought relief from the trial court’s order denying
a motion to quash a subpoena.  On January
14, 2011, relator moved to dismiss the petition for writ of mandamus, stating
that relator no longer desires to pursue mandamus relief.[1]  No opinion has issued.
          Accordingly, we grant relator’s
motion, and the petition for writ of mandamus is dismissed.  
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
 




[1]
          The underlying case is The Cadle Company v. Roy H. Bray, No.
579,602-801 in the County Court at Law No. 1 of Harris County, Texas, the
Honorable Jack Cagle presiding.